432 F.2d 1357
Petition of the UNITED STATES AND MARINE TRANSPORT LINES,INC., as owners of the U.S. NAVY SHIP POTOMAC, forexoneration from or limitation of liability.Mary Esther Ford LEONARD, etc., Appellee,v.UNITED STATES of America, Appellant, v. AVIATION FUELTERMINALS, INC., Appellee.Eugene ALVES et al., Appellees,v.UNITED STATES of America, Appellant, v. AVIATION FUELTERMINALS, INC., Appellee.
Nos. 14371-14373.
United States Court of Appeals, Fourth Circuit.
Argued Nov. 10, 1970.Decided Nov. 25, 1970.

Appeal from the United States District Court for the Eastern District of North Carolina, at New Bern; Walter E. Hoffman, Chief Judge, Eastern District of Virginia, sitting by designation.
Patricia S. Baptiste, Atty., Department of Justice (William D. Ruckelshaus, Asst. Atty. Gen., Warren H. Coolidge, U.S. Atty., and Alan S. Rosenthal, Washington, D.C., on the brief), for the United States.
Hugh S. Meredith, Norfolk, Va.  (Vandeventer, Black, Meredith & Martin, Norfolk, Va., on the brief), for Aviation Fuel Terminals, Inc.
Before MURRAH,1 BRYAN, and BUTZNER, Circuit Judges.
PER CURIAM:


1
We affirm on the opinion of the district court, Petition of United States, 303 F.Supp. 1282 (E.D.N.C. 1969).



1
 Senior Circuit Judge, Tenth Circuit, sitting by designation